Almand, Presiding Justice.
In the decree of divorce in March of 1964, custody of the four minor children of the parties was awarded to the mother. On January 23, 1968, the father by his petition for a writ of habeas corpus sought the custody of the children on the ground of a substantial change in the children’s conditions affecting their interest and welfare occurring since the award of custody in March of 1964.
On the hearing the oldest child, a boy 14 years old, stated to the court his desire to remain with his mother. After the hearing the court denied the father’s prayers for a change of custody. Held:
We have reviewed the evidence and find that the trial judge did not abuse his discretion in refusing to change the custody of. the children.
There being an affirmance of the judgment of the trial court, the motion to dismiss the appeal will not be passed upon.

Judgment affirmed.


All the Justices concur.